DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	Page 15, line 21, “included angle” should be --inclined angle--;

Claim Objections
3.	Claim 16, line 2, “the first shielding gate” should be –a first shielding gate--;
Claim 16, line 2, “the second shielding gate” should be -a second shielding gate--	
Claim 17, lines 4-5, “included angle” should be --inclined angle--;

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
5. 	Claims 1-3, 8-10, 16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (7,144,163).
Regarding claim 1, Tanaka et al. disclose an adapter comprising:
a housing (14, figure 5); and
an elastic component (20, figure 5) configured to connect the housing with an installation frame (11, figure 2) and comprising:
an installation body (20c, figure 6) configured for detachable connection to the housing,
a blocking portion (20b, figure 5) integratedly disposed on the installation body; and
a clamping elastic piece (20d, figure 5) disposed on the installation body;
wherein a first clamping gap for accommodating the installation frame is between the blocking portion and the clamping elastic piece.
Regarding claim 2, figure 5 shows one end of the clamping elastic piece is connected to the installation body and another end of the clamping elastic piece is suspended.
Regarding claim 3, figure 6 shows the clamping elastic piece comprises an inclined piece (pointed at 20d, figure 6) and an abutting piece; and two ends of the inclined piece are connected to the installation body and the abutting piece, respectively.
Regarding claim 8, figure 6 shows the housing comprises a body accommodation groove (pointed at 14p, figure 6) capable of accommodating the installation body.
Regarding claim 9, figure 6 shows the elastic component is an integrally formed piece.
Regarding claim 10, figure 5 shows a plugging port capable of being connected to an external device is disposed in the plugging cavity; and the plugging cavity has a maintenance port.
Regarding claim 16, figure 14 shows a first elastic component (150A) configured to provide a first shielding gate with an elastic force in the closed state; and
a second elastic component (150B) configured to provide a second shielding gate with an elastic force in the closed state.
Regarding claim 18, figure 14 shows one end of a first body of the first shielding gate facing away from the second shielding gate comprises a rotary shaft installation portion (151a and 153b), the rotary shaft installation portion comprises a shaft hole for a rotary shaft (152) passing through;
an edge of a longitudinal section of the shaft hole comprises an upper arc segment and a lower arc segment that protrude outward; and
the upper arc segment and the lower arc segment are connected by an inwardly protruding limiting arc segment.
Regarding claim 19, figure 14 shows an end portion of the rotary shaft installation portion comprises a guiding hole in communication with the shaft hole; and
an inner diameter of the guiding hole gradually decreases from outside to inside.
6. 	Claims 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (7,785,018).
Regarding claim 20, Jones et al. disclose an adapter comprising:
a housing;
an elastic component (60, figure 10A) configured to connect the housing with an installation frame and comprising:
an installation body configured for detachable connection to the housing;
a blocking portion integratedly disposed on the installation body; and
a clamping elastic piece disposed on the installation body;
wherein a first clamping gap for accommodating the installation frame is between the blocking portion and the clamping elastic piece; and
a door body (114, figure 8) clamped to the housing;
wherein the housing comprises a door body accommodation groove configured to accommodate the door body; wherein an inner wall of the door body comprises a reinforcing rib (44, figure 8); and wherein one end of the door body comprises a first clamping protrusion (a direction of a shaft, not labeled, figure 8 ), another end of the door body comprises a second clamping protrusion (not labeled, next to 48, figure 8), and a clamping direction of the first clamping protrusion is perpendicular to a clamping direction of the second clamping protrusion.
Regarding claim 21, figure 10A shows one end of the clamping elastic piece is connected to the installation body and another end of the clamping elastic piece is suspended.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8. 	Claims 1, 4-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Belenkiy et al. (6,471,412) in view of Nakagawa (7,384,200).
Regarding claim 1, Belenkiy et al. disclose an adapter comprising:
a housing (12, figure 1).
Belenkiy et al. disclose the claimed invention as described above except for
an elastic component configured to connect the housing with an installation frame and comprising:
an installation body configured for detachable connection to the housing,
a blocking portion integratedly disposed on the installation body; and
a clamping elastic piece disposed on the installation body; and
a first clamping gap for accommodating the installation frame is between the blocking portion and the clamping elastic piece.
Nakagawa, figures 1 and 2 show an elastic component (4, figure 2) configured to connect the housing (2, figure 1) with an installation frame (a panel (not shown, abstract)) and comprising:
an installation body (6a, figure 2) configured for detachable connection to the housing,
a blocking portion (11) disposed on the installation body; and
a clamping elastic piece (8) disposed on the installation body; and
a first clamping gap for accommodating the installation frame is between the blocking portion and the clamping elastic piece.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Belenkiy et al. to have an elastic component configured to connect the housing with an installation frame and comprising: an installation body configured for detachable connection to the housing, a blocking portion disposed on the installation body; a clamping elastic piece disposed on the installation body; and a first clamping gap for accommodating the installation frame is between the blocking portion and the clamping elastic piece, as taught by Nakagawa, in order to have more security between the connector and the frame.
Regarding claim 4, it is noted that Nakagawa, figure 2 shows the elastic component further comprises a guiding elastic piece (10) disposed on the installation body; the guiding elastic piece is located on one side of the clamping elastic piece facing away from the blocking portion; and the guiding elastic piece comprises a tilted piece (12) inclined toward the clamping elastic piece and a flat piece (pointed at 10) connected to a free end of the tilted piece.
Regarding claim 5, it is noted that Nakagawa, figures 1-2 show two sides of the housing are provided with elastic components, respectively;
installation bodies of the elastic components on the two sides of the housing are connected by a connecting piece; and
the installation bodies of the elastic components on the two sides of the housing form a clamping structure with the connecting piece.
Regarding claim 6, it is noted that Nakagawa, figure 2 shows the installation body comprises a body plate (5) and clamping plates (10) perpendicular to the body plate; the clamping plates are disposed on two sides of the body plate, respectively; and the body plate forms a clamping structure with two clamping plates. 
Regarding claim 7, it is noted that Nakagawa, figure 2 shows each of the clamping plates is connected to the body plate by a connecting portion;
two ends of the each of the clamping plates protrude from two ends of the connecting portion, respectively;
a second clamping gap is formed between each of the two ends of the each of the clamping plates and the body plate;
Regarding claim 11, Belenkiy et al. disclose a door body (14, figure 1) clamped to the housing, the housing comprises a door body accommodation groove (32, figure 2) configured to accommodate the door body, and an inner wall of the door body comprises a reinforcing rib (50, figure 1).
Regarding claim 12, Belenkiy et al. disclose each of two ends of the door body comprises a first clamping portion (40, figure 1); and a corresponding position of the housing comprises a second clamping portion (46, figure 2) fitted with the first clamping portion.
Regarding claim 13, Belenkiy et al. disclose one end of the door body comprises a first clamping protrusion (38, figure 1), another end of the door body comprises a second clamping protrusion (40), and a clamping direction of the first clamping protrusion is perpendicular to a clamping direction of the second clamping protrusion.
Regarding claim 14, Belenkiy et al. disclose the door body comprises a main door plate (34, figure 1) and side door plates; 
the side door plates are disposed on two sides of the main door plate, respectively;
each of two side door plates comprises a third clamping portion (34a, figure 2); and 
a corresponding position of the housing comprises a fourth clamping portion (32a, figure 2) fitted with the third clamping portion.

Allowable Subject Matter
9.	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
10.	Applicant's arguments filed 10/21/22 have been fully considered but they are not persuasive. 
Applicant argued that both Tanaka et al. and Jones et al. are not disclosed “the installation frame is not clamped by the blocking portion and the clamping elastic piece”.
The Examiner disagreed.  Claims 1 and 20 claimed “a first clamping gap for accommodating the installation frame is between the blocking portion and the clamping elastic piece”.  
With a limitation of “a first clamping gap for accommodating the installation frame”, and “accommodating” is a broad term.  As long as Tanaka et al. disclose the first clamping gap is between the blocking portion (20b, figure 5) and the clamping elastic piece (20d), and that first clamping gap is associated with the frame (11) as shown in figures 2 and 5.  Therefore, with that explanations, the Examiner believed that both Tanaka et al. and Jones et al. are disclosed “a first clamping gap for accommodating the installation frame is between the blocking portion and the clamping elastic piece”.  
11.	Applicant’s arguments with respect to claim(s) 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        11/01/22.
thanh-tam.le@uspto.gov